Name: Commission Regulation (EC) NoÃ 110/2007 of 5 February 2007 determining the extent to which applications for import rights lodged in respect of the quota for frozen meat of bovine animals, provided for in Regulation (EC) NoÃ 704/2006, can be accepted
 Type: Regulation
 Subject Matter: trade;  animal product;  EU finance;  tariff policy;  foodstuff
 Date Published: nan

 6.2.2007 EN Official Journal of the European Union L 31/9 COMMISSION REGULATION (EC) No 110/2007 of 5 February 2007 determining the extent to which applications for import rights lodged in respect of the quota for frozen meat of bovine animals, provided for in Regulation (EC) No 704/2006, can be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1254/1999 of 17 May 1999 on the common organisation of the market in beef and veal (1), Having regard to Commission Regulation (EC) No 704/2006 of 8 May 2006 opening and providing for the administration of a tariff quota for frozen meat of bovine animals covered by CN code 0202 and products covered by CN code 0206 29 91 (1 July 2006 to 30 June 2007) (2), and in particular Article 5 thereof, Whereas: Article 1 of Regulation (EC) No 704/2006 fixes at 53 000 tonnes the quantity of the quota in respect of which Community importers can lodge an application for import rights based on the quantities of beef falling under CN code 0201, 0202, 0206 10 95 or 0206 29 91 imported by him/her or on his/her account under the relevant customs provisions, between 1 May 2005 and 30 April 2006. As the import rights applied for exceed the available quantity referred to in Article 1, a reduction coefficient should be fixed in accordance with Article 5 of Regulation (EC) No 704/2006, HAS ADOPTED THIS REGULATION: Article 1 Each application for import rights lodged during the month of January 2007 in accordance with Article 4(1) of Regulation (EC) No 704/2006 shall be accepted at a rate of 4,743334 % of the import rights applied for. Article 2 This Regulation shall enter into force on 6 February 2007. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 February 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 160, 26.6.1999, p. 21. Regulation as last amended by Regulation (EC) No 1899/2004 (OJ L 328, 31.10.2004, p. 67). (2) OJ L 122, 9.5.2006, p. 8.